
	

113 HR 384 : Homes for Heroes Act of 2013
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 384
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 16, 2013
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To transfer the position of Special
		  Assistant for Veterans Affairs in the Department of Housing and Urban
		  Development to the Office of the Secretary, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homes for Heroes Act of
			 2013.
		2.Special assistant
			 for Veterans Affairs in the Department of Housing and Urban
			 Development
			(a)Transfer of
			 position to Office of the SecretarySection 4 of the Department of Housing and
			 Urban Development Act (42 U.S.C. 3533) is amended by
			 adding at the end the following new subsection:
				
					(h)Special
				assistant for veterans affairs
						(1)PositionThere
				shall be in the Office of the Secretary a Special Assistant for Veterans
				Affairs, who shall report directly to the Secretary.
						(2)AppointmentThe
				Special Assistant for Veterans Affairs shall be appointed based solely on merit
				and shall be covered under the provisions of title 5, United States Code,
				governing appointments in the competitive service.
						(3)ResponsibilitiesThe
				Special Assistant for Veterans Affairs shall be responsible for—
							(A)ensuring veterans
				have fair access to housing and homeless assistance under each program of the
				Department providing either such assistance;
							(B)coordinating all
				programs and activities of the Department relating to veterans;
							(C)serving as a
				liaison for the Department with the Department of Veterans Affairs, including
				establishing and maintaining relationships with the Secretary of Veterans
				Affairs;
							(D)serving as a
				liaison for the Department, and establishing and maintaining relationships with
				the United States Interagency Council on Homelessness and officials of State,
				local, regional, and nongovernmental organizations concerned with
				veterans;
							(E)providing
				information and advice regarding—
								(i)sponsoring housing
				projects for veterans assisted under programs administered by the Department;
				or
								(ii)assisting
				veterans in obtaining housing or homeless assistance under programs
				administered by the Department;
								(F)coordinating with
				the Secretary of Housing and Urban Development and the Secretary of Veterans
				Affairs in carrying out section 3 of the Homes for Heroes Act of 2013;
				and
							(G)carrying out such
				other duties as may be assigned to the Special Assistant by the Secretary or by
				law.
							.
			(b)Transfer of
			 position in Office of Deputy Assistant Secretary for Special
			 NeedsOn the date that the
			 initial Special Assistant for Veterans Affairs is appointed pursuant to section
			 4(h)(2) of the Department of Housing and Urban Development Act, as added by
			 subsection (a) of this section, the position of Special Assistant for Veterans
			 Programs in the Office of the Deputy Assistant Secretary for Special Needs of
			 the Department of Housing and Urban Development shall be terminated.
			3.Annual
			 supplemental report on veterans homelessness
			(a)In
			 generalThe Secretary of
			 Housing and Urban Development and the Secretary of Veterans Affairs, in
			 coordination with the United States Interagency Council on Homelessness, shall
			 submit annually to the Committees of the Congress specified in subsection (b),
			 together with the annual reports required by such Secretaries under section
			 203(c)(1) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
			 11313(c)(1)), a supplemental report that includes the following
			 information with respect to the preceding year:
				(1)The same
			 information, for such preceding year, that was included with respect to 2010 in
			 the report by the Secretary of Housing and Urban Development and the Secretary
			 of Veterans Affairs entitled Veterans Homelessness: A Supplemental
			 Report to the 2010 Annual Homeless Assessment Report to
			 Congress.
				(2)Information
			 regarding the activities of the Department of Housing and Urban Development
			 relating to veterans during such preceding year, as follows:
					(A)The number of
			 veterans provided assistance under the housing choice voucher program for
			 Veterans Affairs supported housing (VASH) under section 8(o)(19) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)), the
			 socioeconomic characteristics of such homeless veterans, and the number, types,
			 and locations of entities contracted under such section to administer the
			 vouchers.
					(B)A summary
			 description of the special considerations made for veterans under public
			 housing agency plans submitted pursuant to section 5A of the United States
			 Housing Act of 1937 (42 U.S.C. 1437c–1) and under
			 comprehensive housing affordability strategies submitted pursuant to section
			 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
			 12705).
					(C)A description of
			 the activities of the Special Assistant for Veterans Affairs of the Department
			 of Housing and Urban Development.
					(D)A description of the efforts of the
			 Department of Housing and Urban Development and the other members of the United
			 States Interagency Council on Homelessness to coordinate the delivery of
			 housing and services to veterans.
					(E)The cost to the
			 Department of Housing and Urban Development of administering the programs and
			 activities relating to veterans.
					(F)Any other information that the Secretary of
			 Housing and Urban Development and the Secretary of Veterans Affairs consider
			 relevant in assessing the programs and activities of the Department of Housing
			 and Urban Development relating to veterans.
					(b)CommitteesThe
			 Committees of the Congress specified in this subsection are as follows:
				(1)The Committee on
			 Banking, Housing, and Urban Affairs of the Senate.
				(2)The Committee on
			 Veterans' Affairs of the Senate.
				(3)The Committee on
			 Appropriations of the Senate.
				(4)The Committee on
			 Financial Services of the House of Representatives.
				(5)The Committee on
			 Veterans' Affairs of the House of Representatives.
				(6)The Committee on
			 Appropriations of the House of Representatives.
				
	
		
			Passed the House of
			 Representatives May 15, 2013.
			Karen L. Haas,
			Clerk.
		
	
